Exhibit 12.1 Statement of Computation of Ratio of Earnings to Fixed Charges 2004 2005 2006 2007 2008 (in thousands) Earnings Income From Continuing Operations * 112,658 138,639 158,538 132,701 115,476 Fixed Charges 80,695 93,414 101,905 119,603 165,832 Distributed Income of Equity Investment 47,213 37,085 63,483 122,900 146,095 Capitalized Interest (4,227 ) (6,759 ) (10,681 ) (11,030 ) (19,170 ) Total Earnings 236,339 262,379 313,245 364,174 408,233 Fixed Charges Interest Expense 72,053 81,861 86,171 101,223 139,988 Capitalized Interest 4,227 6,759 10,681 11,030 19,170 Rental Interest Factor 4,415 4,794 5,053 7,350 6,674 Total Fixed Charges 80,695 93,414 101,905 119,603 165,832 Ratio:Earnings / Fixed Charges 2.93 2.81 3.07 3.04 2.46 *Excludes discontinued operations, gain on sale of assets, provision for income taxes and equity earnings.
